                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          DOCKET NO. 3:19-cv-00319-FDW-DCK
 LAWANDA BLAIR-FOSTER,                              )
                                                    )
         Plaintiff,                                 )
                                                    )                   ORDER
 vs.                                                )
                                                    )
 GOHEALTH, LLC,                                     )
                                                    )
         Defendant.                                 )
                                                    )

       THIS MATTER is before the Court on Defendant’s Motion for Summary Judgment (Doc.

No. 10). This matter has been fully briefed, (Docs. Nos. 13, 17), and is ripe for ruling. After

reviewing the materials, the Court finds a hearing is unnecessary because the facts and legal

contentions are adequately presented in the materials before this court and argument would not aid

the decisional process. For the reasons below, Defendant’s motion is DENIED.

       Defendant moves for summary judgment on the two claims in Plaintiff’s Complaint: 1)

race discrimination, and 2) retaliation.

       Title VII prohibits discrimination “against any individual with respect to his
       compensation, terms, conditions, or privileges of employment, because of such
       individual’s race . . . .” 42 U.S.C. § 2000e-2. This provision is sometimes referred
       to as the “anti-discrimination” provision. In a separate section, Title VII outlaws
       discrimination based an employee’s opposition to conduct made unlawful by Title
       VII or participation in any Title VII investigation, proceeding or hearing. 42
       U.S.C.A. § 2000e-3. This provision is sometimes referred to as the “anti-
       retaliation” provision.

Perkins v. Int'l Paper Co., 936 F.3d 196, 205–06 (4th Cir. 2019); see also Strothers v. City of

Laurel, Maryland, 895 F.3d 317, 327 (4th Cir. 2018).       The standard to review a motion for

summary judgment on these two claims is well-settled:

                                                1



       Case 3:19-cv-00319-FDW-DCK Document 18 Filed 08/12/20 Page 1 of 3
       Summary judgment should be granted when “there is no genuine dispute as to any
       material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
       Civ. P. 56(a). When a party fails to establish the existence of an element essential
       to that party’s case, there is no genuine issue of material fact and the movant is
       entitled to a judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317,
       322–23, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). To avoid summary judgment, the
       opposing party must set forth specific facts showing that there is a genuine issue
       for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91
       L.Ed.2d 202 (1986). If there are genuine issues of material fact, a court should not
       weigh the evidence. Id. at 249, 106 S.Ct. 2505. But “where the record taken as a
       whole could not lead a rational trier of fact to find for the non-moving party,
       disposition by summary judgment is appropriate.” Teamsters Joint Council No. 83
       v. Centra, Inc., 947 F.2d 115, 119 (4th Cir. 1991).

Perkins, 936 F.3d at 205. In addition, a fact is “material” if proof of its existence or non-existence

would affect disposition of the case under applicable law. Anderson, 477 U.S. at 248. An issue of

material fact is “genuine” if the evidence offered is such that a reasonable jury might return a

verdict for the non-movant. Id. at 257. When determining whether a genuine issue has been raised,

the court must construe all inferences and ambiguities against the movant and in favor of the non-

moving party. United States v. Diebold, Inc., 369 U.S. 654, 655 (1962).

       With these principles in mind, the parties’ briefs and exhibits thereto make clear that

genuine issues of material fact permeate the record before the Court. Indeed, the Court cannot

resolve many of these disputes absent determining what evidence tends to be more credible than

other evidence. The Court is precluded from doing so. Jacobs v. N.C. Admin. Office of the Courts,

780 F.3d 562, 569 (4th Cir. 2015) (“The court therefore cannot weigh the evidence or make

credibility determinations.”) (citing Mercantile Peninsula Bank v. French, 499 F.3d 345, 352 (4th

Cir. 2007)). Accordingly, summary judgment for Defendant is not appropriate on Plaintiff’s

claims for discrimination and retaliation.




                                                  2



      Case 3:19-cv-00319-FDW-DCK Document 18 Filed 08/12/20 Page 2 of 3
         The Court also sua sponte addresses the current trial setting for this matter. In light of the

Court’s limited ability to conduct jury trials and the Court’s prioritization of criminal matters over

civil cases pursuant to the Speedy Trial Act, this matter must be continued from the September

trial term.

         IT IS THEREFORE ORDERED Defendant’s Motion for Summary Judgment (Doc. No.

10) is DENIED.

         IT IS FURTHER ORDERED the Court CONTINUES trial in this matter to the November

2, 2020, trial term, with docket call to take place on the morning of Monday, November 2, 2020.

         The parties shall also TAKE NOTICE that a pretrial conference in this matter will be held

on Monday, October 19, 2020, at 9:00 a.m. in Courtroom #2-1 of the Charles R. Jonas Building,

401 W. Trade Street, Charlotte, North Carolina, 28202.1 The parties’ joint pretrial submissions

required under the Case Management Order (Doc. No. 9) shall be due by Monday, October 12,

2020.

         IT IS SO ORDERED.


                                                     Signed: August 12, 2020




1
 The Court will notify counsel closer to the date of the pretrial conference whether it will be conducted in person or
virtual.
                                                          3



        Case 3:19-cv-00319-FDW-DCK Document 18 Filed 08/12/20 Page 3 of 3
